DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-11, 15-20 and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 11 and 17 recites a limitation of “obtaining, based on the feature data of the reference frame, relative position information of the tracking target in the first image frame relative to the tracking target in the reference frame; and 
obtaining the position of the tracking target in the first image frame based on the relative position information and position information of the tracking target in the reference frame.”, which makes the claim vague and indefinite as the limitation “obtaining the position of the tracking target in the first image frame based on the relative position information and position information of the tracking target in the reference frame.”, is redundant of the limitation “obtaining, based on the feature data of the reference frame, relative position information of the tracking target in the first image frame relative to the tracking target in the reference frame”, because the obtaining of the position of the tracking target is already done once with the relative position information of the tracking target in first image and reference image, and it is not clear why the claim recites the limitation of “obtaining the position of the tracking target in the first image frame based on the relative position information and position information of the tracking target in the reference frame” again.  Also, specification page 11, lines 12-21 states “According to one or more embodiments of the present disclosure, the relative difference between a first image frame and a reference frame may be determined based on feature data of the reference frame and that of the first image frame, and relative position information of a tracking target in the first image frame and the reference frame may be determined based on the relative difference between the feature data. The relative position information herein may indicate the relative distance of the tracking target moving from the reference frame to the first image frame. Since position information of the tracking target in the reference frame is known, the position of the tracking target in the first image frame may be determined based on the known position information of the reference frame as well as the relative position information.”, and this does not clear the indefiniteness of the claim.    
Dependent claims are rejected as they depend on rejected their respective independent claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11, 15-16 and 20-24 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Trepess (US 2012/0120237).
With respect to claim 1 as best understood, Trepess discloses A target tracking method (see Abstract, detecting …feature …..remained in the same position…), comprising:
obtaining feature data of a reference frame of a first image frame, wherein the first image frame and at least one second image frame have a same reference frame; and
determining a position of a tracking target in the first image frame based on the feature data of the reference frame, (see Abstract, comparing the current image with a reference image…… detect image features in current image ….. changes with respect to a corresponding position in the reference image), 
wherein determining the position of the tracking target in the first image frame based on the feature data of the reference frame comprises:
obtaining, based on the feature data of the reference frame, relative position information of the tracking target in the first image frame relative to the tracking target in the reference frame; and 
[obtaining the position of the tracking target in the first image frame based on the relative position information and position information of the tracking target in the reference frame], (see paragraph 0011, ….to compare the current image with a reference image of the video signal …….detect image features in current image ….. position in the reference image “relative position information”… and paragraph 0014 ….image features … changes between a current image and a reference image….also, see figure 3A-3J, and paragraph 0057 detecting and tracking the object 200, and paragraph 0060, image J is the current image “first image” and the image A is the reference image “reference image”…comparator 100 of the video process identifies the object 200 as a difference between the current and refence images “relative position information”), as claimed.
However, Trepess fails to explicitly disclose obtaining the position of the tracking target in the first image frame based on the relative position information and position information of the tracking target in the reference frame, as claimed.  
But, as stated above in rejection under 35 USC 112(b) that the limitation of “obtaining the position of the tracking target in the first image frame based on the relative position information and position information of the tracking target in the reference frame”, fail to add any inventiveness to the claim as this limitation is redundant to the previous limitation, because the position information of the tracking target in the reference frame is known (see page 11 lines 11-21; see rejection under 35 USC 112(b)) and “the relative position information” is disclose by Trepess (as rejection above) all the recited limitations are met.  
And, therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to simply use the relative position information of the tracking target in the first image and the reference image in order to obtain the predictable results as claimed.   

With respect to claim 5, Trepess further discloses wherein obtaining the feature data of the reference frame comprises:
obtaining the feature data of the reference frame from a memory, (see paragraph 0010 and 0048) as claimed.

With respect to claim 6, Trepess further discloses determining whether the first image frame is used as an updated reference frame, (see paragraph 0058, reference image is defined as an image captured by the camera a particular period or a particular number of images before the current image) as claimed.  

With respect to claim 7, Trepess further discloses wherein determining whether the first image frame is used as the updated reference frame comprises at least one of:
determining, based on the position of the tracking target in the first image frame and the position of the tracking target in the reference frame, whether the first image frame is used as the updated reference frame; or
determining, based on an interval between the first image frame and the reference frame, whether the first image frame is used as the updated reference frame, (see paragraph 0058, reference image is defined as an image captured by the camera a particular period or a particular number of images before the current image), as claimed.  

With respect to claim 25, Trepess further discloses wherein determining the position of the tracking target in the first image frame based on the feature data of the reference frame comprises:
performing feature extraction on the first image frame to obtain feature data of the first image frame; and 
obtaining the position of the tracking target in the first image frame based on the feature data of the reference frame and the feature data of the first image frame, (see paragraph 0011, ….detect image features in current image ….. position in the reference image… and paragraph 0014 ….image features … changes between a current image and a reference image….), as claimed.

Claims 11, 15, 16 and 27 are rejected for the same reasons as set forth in the rejections of claims 1, 5, 7 and 25, because claims 11, 15, 16 and 27 are claiming subject matter of similar scope as claimed in claims 1, 5, 7 and 25 respectively.  

Claims 20 and 22-24 are rejected for the same reasons as set forth in the rejections of claim 1 and 5-7 because claims 20 and 22-24 are claiming subject matter of similar scope as claimed in claims 1 and 5-7 respectively.  

Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trepess (US 2012/0120237) in view of Wang et al (US 2019/0205694).
With respect to claim 8, Trepess discloses all the limitations as claimed and as rejected in claim 7 above.  However, Trepess fails to explicitly disclose wherein determining, based on the position of the tracking target in the first image frame and the position of the tracking target in the reference frame, whether the first image frame is used as the updated reference frame comprises:
determining, based on an intersection over union between a first bounding box of the tracking target in the first image frame and a second bounding box of the tracking target in the reference frame, whether the first image frame is used as the updated reference frame, as claimed.
Wang in the same field teaches determining, based on an intersection over union between a first bounding box of the tracking target in the first image frame and a second bounding box of the tracking target in the reference frame, whether the first image frame is used as the updated reference frame, (see figure 3, and paragraph 0107…first and second bounding box with the intersection over union), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of target detection in images.  The teaching of Wang of bounding box and the intersection over union between the bounding boxes can be incorporated in to the Trepess system as two images are compared (see Abstract of Trepess) for suggestion, and modification yields a better system to object detection (see paragraph 0002 of Wang) for motivation.  

With respect to claim 9, combination of Trepess and Wang further discloses wherein determining, based on the intersection over union between the first bounding box of the tracking target in the first image frame and the second bounding box of the tracking target in the reference frame, whether to use the first image frame as the updated reference frame comprises:
in response to the intersection over union between the first bounding box and the second bounding box being less than or equal to a preset threshold, determining that the first image frame is used as the updated reference frame, (see Wang figure 3, and paragraph 0107…union of the bounding boxes is greater than IOU threshold), as claimed.

With respect to claim 10, combination of Trepess and Wang further discloses storing feature data of the first image frame in response to determining that the first image frame is as the updated reference frame, (see Trepess paragraphs 0066 and 0667), as claimed.

Claims 17-19 are rejected for the same reasons as set forth in the rejections of claims 8-10, because claims 17-19 are claiming subject matter of similar scope as claimed in claims 8-10 respectively.  

Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over Trepess (US 2012/0120237) as applied to claim 25 above, and further in view of Chen (US Pub. 2020/0160099).
With respect to claim 26, Trepess discloses all the limitations as claimed and as rejected in claim 25 above.  However, Trepess fails to explicitly disclose connecting the feature data of the first image frame to the feature data of the reference frame to obtain a connection feature; and 
obtaining the position of the tracking target in the first image frame based on the connection feature, as claimed.  
Chen in the same field teaches connecting the feature data of the first image frame to the feature data of the reference frame to obtain a connection feature; and obtaining the position of the tracking target in the first image frame based on the connection feature, 

(see paragraph 0011, finding the blocks of the target image in the reference image “connecting the feature data of the first image frame to the feature data of the reference frame”, and paragraph 0095, determine the block with the maximum summation as the target block “a connection feature”), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of target detection in images.  The teaching of Chen of connecting features can be incorporated in to Trepess system see Abstract, detect image features of current and reference images for suggestion, and modification yields an improve method for searching an accurate image (see paragraph 0031 of Chen) for motivation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663